Citation Nr: 0927377	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  In July 2006, 
the Veteran testified before the Board via videoconference 
hearing.  In March 2007, the Board remanded the claim for 
additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D. C.


REMAND 

Additional development is necessary prior to further 
disposition of the claim.  

The Veteran contends that he first hurt his back building 
pontoon bridges while stationed in Fort Jackson, South 
Carolina, in July 1951, at which time he was diagnosed with a 
lumbosacral strain.  He contends that he then injured his 
back while stationed in Japan in 1953 and was hospitalized 
for treatment at Osaka General Hospital for three weeks.  

In this case, the Veteran's service medical records have been 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  However, information provided by 
the Office of the Surgeon General, Department of the Army 
reflects that the Veteran was admitted to a hospital in Japan 
in March 1953 for a stay between 15-19 days.  The document 
states that the condition did not exist prior to service and 
lists diagnostic numbers for the reason for the hospital 
stay, including:  7339, diseases of the bone, not elsewhere 
classified; 7449, diseases of the muscles, tendon, and 
fascia, not elsewhere classified; and 5735, posterior muscles 
of the abdominal wall.

In June 2009, the Veteran underwent a VA examination.  The 
examiner determined that the Veteran's current back condition 
was not related to any incident or occurrence in service, 
much less to any "unspecified disease of the bone, muscle, 
tendon, and fascia located in the posterior muscles of the 
abdominal wall."  Although the examiner clearly determined 
that that the Veteran's low back disability was not related 
to his service, further clarification regarding the etiology 
of the Veteran's low back disability is necessary.

In the report, the examiner stated that he did not find any 
service medical records in the claims file, and, it therefore 
appears, did not locate the above-mentioned document or offer 
an opinion as to whether the Veteran's low back disability 
was related to the three separate diagnoses specifically 
listed on that document.  Additionally, the examiner did not 
offer an opinion as to whether the Veteran's low back 
disability was related to the claimed lumbosacral strain he 
contends that he suffered in 1951.  In that regard, in April 
2005, the Veteran's treating physician related the Veteran's 
low back pain to his service, as the pain was described as 
similar and in a similar area. 

The record reflects that the Veteran sought treatment for a 
back condition multiple times in the 1950's and 1960's.  In 
pertinent part, in September 1956 he injured his back after 
lifting a drum of oil at work.  The diagnosis was low back 
strain.  In April 1957, he fell backwards at work and 
experienced pain in his low back.  In June 1960, the Veteran 
experienced a sharp pain while using a machine at work, which 
was assessed as a muscle spasm and low back pain.  In August 
1968, he sustained an electrical shock while working on his 
home, which resulted in a lumbosacral strain.  He underwent 
surgery in August 1969 and again in October 1993 and December 
1994 for ongoing low back problems.  While the June 2009 
examiner determined that the Veteran's current low back 
disability was not related to his service, it remains unclear 
to the Board whether the Veteran's various back problems 
beginning in 1956 to the present, as a whole, were related to 
an injury that he might have sustained in service.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the 
appropriate examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  The rationale for all 
opinions must be provided.  The examiner 
should specifically opine as to the 
following question:

Is it at least as likely as not (50 
percent probability or greater) that 
any current low back disability is 
related to (caused or aggravated by) 
the Veteran's service, including the 
claimed 1951 lumbosacral strain and 
the 1953 hospitalization shown by 
alternate service records?  The 
examiner should comment on whether 
the Veteran's low back disability is 
at least as likely as not (50 
percent probability or greater) 
related to the diagnoses listed on 
the document provided by the Office 
of the Surgeon General, including 
diseases of the bone, not elsewhere 
classified; diseases of the muscles, 
tendon, and fascia, not elsewhere 
classified; and posterior muscles of 
the abdominal wall.  The examiner 
should also take into consideration 
the totality of the Veteran's low 
back disability since he separated 
from service, including the 
diagnosis and treatment he received 
beginning in 1956, when rendering 
the opinion.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


